Citation Nr: 0942023	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-29 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for right ear hearing 
loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from May 1971 to May 1995.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The issue of whether an extraschedular rating should be 
granted here is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The hearing loss measured in the Veteran's left ear does 
not constitute a hearing loss disability under VA guidelines.  

2.	The Veteran's service-connected hearing loss in his right 
ear is noncompensable.  

3.	The Veteran's right ear hearing loss disability presents 
an unusual disability picture.  


CONCLUSIONS OF LAW

1.	The criteria for an initial compensable rating, for the 
Veteran's service-connected hearing loss in his right ear, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.383, 3.385, 4.85, 4.86 Diagnostic Code 6100 (2009). 

2.	The disability picture presented by the Veteran's service-
connected right ear hearing loss disability warrants referral 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of the 
assignment of an extraschedular rating.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.321 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claim, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided several notification letters to the Veteran 
between May 2004 and May 2008.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the elements of his claim, and of the evidence necessary 
to substantiate his claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claim.  VA requested from 
the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA provided a notification letter to the Veteran prior to the 
initial rating decision on appeal.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).

The Board notes a deficiency with VCAA notification, however.  
Prior to the initial rating decision on appeal, VA did not 
provide a notification letter regarding disability ratings, 
effective dates, and the applicable rating criteria at issue 
in the increased rating claim for hearing loss.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); Dingess/Hartman, 
supra.   

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  The record indicates that the Veteran has 
been fully informed with regard to all aspects of his claim 
on appeal.  

From March 2006, the RO fully notified the Veteran about 
general requirements regarding disability ratings and 
effective dates for the award of VA benefits.  See 
Dingess/Hartman, supra.  In the June 2008 Statement of the 
Case (SOC), the RO provided the Veteran with the applicable 
rating criteria for the increased rating claim for hearing 
loss.  And the Board notes that the Veteran's representative, 
in a November 2007 statement of record, demonstrated a 
familiarity with the rating criteria at issue for hearing 
loss.  Based on this background, the Board finds VA's 
untimely notice in this matter to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examination for his 
increased rating claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits to the Claim for Increased Rating

The Veteran originally claimed service connection for hearing 
loss in June 1995.  In an unappealed August 1995 rating 
decision, the RO denied his claim.  

In March 2004, the Veteran filed a claim to reopen his 
service connection claim for hearing loss.  See 38 C.F.R. 
§ 20.200.  In a July 2004 rating decision, the RO denied the 
Veteran's claim to service connection.  The Veteran appealed 
that decision to the Board, which, in a July 2007 decision, 
granted service connection for right ear hearing loss.    

In an October 2007 rating decision, the RO implemented the 
Board's service connection finding for right ear hearing 
loss, and awarded a noncompensable rating.  The Veteran filed 
a notice of disagreement against that decision and, 
subsequently, an appeal to the Board.  He argues that a 
higher schedular rating should be awarded for his right ear 
hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  
Moreover, during his June 2009 Board hearing, the Veteran 
claimed that an extraschedular rating should be assigned for 
his right ear hearing loss.  See 38 C.F.R. § 3.321(b).  

In this decision, the Board will evaluate the medical 
evidence to determine whether a higher rating has been 
warranted at any time during the appeal period (i.e., from 
the date of the Veteran's March 2004 claim to reopen his 
service connection claim for hearing loss).  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (in cases where the original 
rating assigned is appealed, consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim).  See also 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  In the remand portion of the decision, 
the Board will address the Veteran's claim for an 
extraschedular rating.  See 38 C.F.R. § 3.321(b).  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7.  

Hearing loss for VA purposes is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100) of VA's rating schedule.  Diagnostic 
Code 6100 provides the appropriate disability code for 
hearing loss as best VA can determine based on available 
evidence.  The assignment of disability ratings for hearing 
impairment are to be derived by the mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometry evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

When, as here, impaired hearing is service connected in one 
ear only, the non-service-connected ear will be assigned a 
numerical designation of Level I.  If, however, the Veteran 
is totally deaf in his non-service-connected ear as well as 
his service-connected ear, compensation is payable as if both 
ears were service connected.  38 C.F.R. § 3.383. 

Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385.  Thereunder, a 
hearing disability will be determined where any of the 
following threshold measures has been found:  where the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; where the 
auditory threshold for at least three of the frequencies is 
26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.         

In this matter, the medical evidence of record indicates that 
the Veteran is not totally deaf in his nonservice-connected 
left ear.  Indeed, the audiology reports noted below indicate 
that he does not have a hearing disability under 38 C.F.R. 
§ 3.385.  The reports indicate auditory thresholds between 
500 and 4000 Hertz below 26 decibels, and indicate speech 
recognition scores of 100 percent.  Id.           

As such, when determining the appropriate rating here under 
Table VII, the Board will assign Level I hearing to the 
Veteran's nonservice-connected left ear.  

With regard to the right ear hearing loss, the medical 
evidence consists of 4 audiology examination reports.  The 
Veteran underwent VA compensation audiology examination in 
November 2004.  Moreover, the record contains private 
audiology reports dated in April 2007, January 2008, and 
March 2009.  

The November 2004 examination showed that the Veteran's right 
ear had 94 percent speech recognition.  Decibel loss (dB) at 
1000 Hertz (Hz) was 50dB, with a 65dB loss at 2000, a 60dB 
loss at 3000, and a 75dB loss at 4000.  The average decibel 
loss for the right ear was 63 decibels.  These examination 
results yielded Level II hearing acuity in the right ear.  
See 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII, Diagnostic 
Code 6100.  

The April 2007 and January 2008 private examination reports 
indicated 88 percent speech recognition in the right ear.  In 
each report, dB at 1000 Hz was 70dB, with a 70dB loss at 
2000, an 80dB loss at 3000, and an 85dB loss at 4000.  The 
average dB for the right ear was 76 decibels.  These 
examination results yielded Level VI hearing acuity in the 
right ear.  See 38 C.F.R. § 4.86, Table VIa, Diagnostic Code 
6100.  

The March 2009 private examination report indicated 92 
percent speech recognition in the right ear.  Decibel loss at 
1000 Hz was 70dB, with a 75dB loss at 2000, an 80dB loss at 
3000, and an 80dB loss at 4000.  The average dB was 76 
decibels.  These examination results also indicate Level VI 
hearing acuity in the right ear.  See 38 C.F.R. § 4.86, Table 
VIa, Diagnostic Code 6100.  

These examinations of right ear hearing loss indicate hearing 
acuity in the right ear ranging from Level II (November 2004 
report) to Level VI (each of the private reports).  Either 
level of hearing - when combined under Table VII with Level I 
hearing loss for the left ear - warrants a 0 percent 
evaluation.  See 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, 
VII, Diagnostic Code 6100.  

As such, the Veteran's hearing loss has been correctly rated 
on a schedular basis as 0 percent disabling.  See Lendenmann, 
supra.  A staged rating is not appropriate here therefore.  
See Fenderson, supra.  

As the preponderance of the evidence is against the Veteran's 
increased rating claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.	Entitlement to an increased schedular rating for service-
connected right ear hearing loss is denied.  

2.	The Veteran's service-connected right ear hearing loss 
disability warrants referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for consideration of the assignment of an 
extraschedular rating, and to this extent the benefit sought 
on appeal is granted.  

During his June 2009 Board hearing, the Veteran stated that 
he has undergone 5 surgeries on his right ear, including 
surgical removal of deteriorated bones, and surgical 
reconstruction of a new eardrum.  He also indicated that he 
experienced temporary deafness in his right ear as a result 
of these surgeries.  Moreover, the Veteran described the way 
in which his right ear hearing loss disorder causes him 
substantial functional impairment, particularly when 
socializing and driving a vehicle.  The lay witness, who 
accompanied the Veteran to his June 2009 Board hearing, 
supported the Veteran's statements.  Based on the evidence of 
record, the Board finds that consideration of an 
extraschedular rating is warranted.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).    

REMAND


As such, this matter is remanded for appropriate 
extraschedular review.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); VAOPGCPREC 6-96 (providing that remand 
rather than referral is the proper disposition for 
extraschedular claims inferred or reasonably raised by the 
evidence of record).  

Accordingly, the case is REMANDED for the following action:

1.  After any appropriate development has 
been completed to the extent possible, 
this case should be forwarded to VA's 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for consideration of the 
assignment of an extraschedular rating 
for the Veteran's service-connected 
hearing loss, pursuant to the provisions 
of 38 C.F.R. § 3.321(b).  Actions taken 
thereafter should proceed in accordance 
with the directives of the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service. 

2.  Thereafter, if any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental SOC (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the case, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


